DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 10 and 16 are objected to because of the following informalities: the phrase “a content” in line 2 of claim 8 should be amended to read “content”; the term “of” should be deleted from the phrase “of videos” in line 2 of claim 10; the space between the term “user” and the period at the end of the claim should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 6 recite a VR “device” that comprises a display part and a user response controller. As best understood by the Specification, one single device does not comprise both a display part and a user response receiver. In particular, Figure 5 shows the user response receiver being its own separate device. For this examination, the preambles of claims 1, 6, and 19 are being interpreted 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 16, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca et al.’406 (US Pub No. 2007/0027406 – previously cited) in view of Giovanniello et al.’713 (USPN 9,251,713 – previously cited) further in view of Pugnetti et al. (Evaluation and Retraining… – previously cited).

LaPlaca et al.’406 discloses all of the elements of the current invention, as discussed above, except for the video including an introduction video including two or more characters, and a question video provided subsequent to the introduction video to include an inquiry related to the characters. Giovanniello et al.’713 teaches providing a user with a personalized video (introduction video) including two or more characters, asking the user questions about the characters of the video via a question video (see Figure 7B and description thereof in col. 9, lines 10-24 and 33-61), grading the user’s correct response rate and providing a graded score based on the number of correct answers, and diagnosing a nerve disorder based on the graded score (comprehension ability and memory loss as discussed in col. 11, lines 17-49, and col. 15, line 65 – col. 16, line 29). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the device of LaPlaca et al.’406 to include providing the user with an introduction video and a question video, as taught by Giovanniello et al.’713, since it would provide a means by which to assess and diagnose an additional nerve disorder of the user (related to comprehension ability and/or memory loss).
While the combination of LaPlaca et al.’406 in view of Giovanniello et al.’713 teaches providing the user with an introduction video and a question video, it fails to explicitly recite that the introduction and question videos are presented in a virtual reality environment. Pugnetti et al. teaches that immersive virtual reality technology enhances the efficacy of established procedures for the clinical evaluation and management of acquired cognitive impairments (see first sentence of SUMMARY). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have formatted 
While the combination of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. discloses providing a user with a personalized virtual reality environment video including two or more characters, it fails to explicitly recite that the video depicts social interactions among the two or more characters. It would have been obvious to try providing a personalized video including the two more characters socially interacting as it would be choosing from a finite number of identified, predictable solutions (the characters would either be socially interacting or not socially interacting), with a reasonable expectation of success.
Regarding claim 2, Figure 1 of LaPlaca et al.’406 discloses that the display part is a head mounted display including a display.
Regarding claim 3, the user response controller 14 of LaPlaca et al.’406 includes a button part 14a (section [0054] of La Placa et al.’406).
Regarding claim 4, LaPlaca et al.’406 teaches a user response analyzer (Figure 1, portable computing device 11) analyzing the user response received by the user response controller and distinguishing the user in response to the analyzed user response (section [0063]). It is noted that section [0056] of LaPlaca et al.’406 states that the portable computing device can be physically connected to the VR headgear, thus creating one VR device comprising both the display part and the user response controller. Furthermore, Giovanniello et al.’713 also teaches a user response analyzer analyzing a user response received by a user response controller and distinguishing a user in response to the analyzed user response (col. 11, lines 29-49 and col. 16, lines 8-29).
Regarding claims 16 and 17, the combination of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. teaches scoring a user’s correct rate based on a response received from 
Regarding claims 19-21, the above cited sections of LaPlaca et al.’406, as modified by Giovanniello et al.’713 and Pugnetti et al., teach a method comprising the steps in claims 19-21.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al., as applied to claim 1, further in view of Khalid et al.’737 (US Pub No. 2017/0285737 – previously cited).
LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. discloses all of the elements of the current invention, as discussed in paragraph 6 above, except for the introduction video being recorded by a 360 degree camera. Khalid et al.’737 teaches that video used to create a virtual reality environment is filmed by a 360 degree camera (sections [0025-0026]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used a 360 degree camera to generate the virtual reality environment of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. as Khalid et al.’737 teaches that virtual reality environments are created using 360 degree cameras.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 6, none of the prior art teaches or suggests, either alone or in combination, a virtual reality device used for diagnosis of a nerve disorder, the device comprising a display part that provides a user with a virtual reality environment comprising a birthday party video including one or more main characters and two or more congratulating persons, in combination with the other claimed elements. Regarding claim 7, none of the prior art teaches or suggests, either alone or in combination, a virtual reality device used for diagnosis of a nerve disorder, the device comprising a display part that provides a user with a virtual reality .
Claim 7 would be allowable if rewritten to overcome the objections and/or rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6, and 8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered and they are not entirely persuasive. Regarding the objection to claim 10, the Examiner maintains that the term “of” should be deleted from the phrase “one or more of videos”. A list starts after the term “of”.  As currently written, claim 10 reads as such:
“… wherein the question video includes one or more of
videos including a recall video recalling the introduction video,
a recognition video testing a memory of a face of the congratulating persons, and
a matching video testing a memory relative to characteristics of the congratulating persons.”
The phrase “one of more of videos” itself does not make grammatical sense. The phrase “one or more videos” introduces a list, the list comprising a recall video, a recognition vide, and matching video.
Regarding the arguments presented with respect to “system” or “device”, the Examiner agrees that a device can refer to multiple distinct components. However, the components must all be integrated into a single instrument/machine/tool in order to be considered a device (the individual components must all be physically connected). As best understood by Applicant’s specification, the display device and the 
Applicant’s argument regarding the prior art rejections of the claims in view of the amendments made to claims 1 and 19 have been fully considered and are not persuasive. As noted in the paragraph 6 above, it would have been obvious to try providing a video wherein the multiple persons of the virtual reality video of LaPlaca et al.’406 in view of Giovanniello et al.’713 further in view of Pugnetti et al. are socially interacting, as there are only two choices for a video including multiple persons – the people are either socially interacting, or they are not socially interacting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attree et al. (Virtual Environments in Neuropsychological…) teaches the potential of using virtual environments to improve brain function in people with brain damage. Specifically, the article teaches using five different types of virtual reality environments to test object recognition in patients with brain damage. Garcia-Betances et al. (A succinct overview of virtual reality…) provides an overview of the use of virtual reality technology to diagnose Alzheimer’s and provide patient cognitive training for individual’s with Alzheimer’s. Manera et al. (A Feasibility Study…) teaches using virtual reality technology to provide therapy and rehabilitation to individual’s with cognitive disorders. Rose et al. (Virtual Environments... – previously cited) and Rizzo et al. (Virtual Reality and Cognitive Assessment… – previously cited) each teach the use of virtual reality devices in neurological assessments. Baek et al. (The usefulness of the story recall test in patients… – previously cited) teaches the usefulness of the story recall test in patients with mild cognitive impairment and Alzheimer’s disease.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791